594 So.2d 328 (1992)
Lester JOYNER, Appellant,
v.
STATE of Florida, Appellee.
No. 91-00419.
District Court of Appeal of Florida, Second District.
February 19, 1992.
*329 James Marion Moorman, Public Defender, and Jennifer Y. Fogle, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Elaine L. Thompson, Asst. Atty. Gen., Tampa, for appellee.
CASE, JAMES R., Associate Judge.
We affirm the defendant's conviction and sentence upon his violation of community control.
We need not and do not address the defendant's argument that he should not have been sentenced to community control after having been declared a habitual offender. The record on appeal does not indicate that the defendant objected to the community control sentence when it was imposed nor did he timely appeal that sentence thereafter. His acceptance of community control constituted a waiver of the right to attack that community control at revocation. See Thompson v. State, 591 So.2d 1114 (Fla. 2d DCA 1992); Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
DANAHY, A.C.J., and THREADGILL, J., concur.